Citation Nr: 1236893	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  05-00 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease with chronic heart failure and hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to April 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In the May 2004 rating decision, the RO denied the claim for service connection for coronary artery disease with chronic heart failure and hypertension. The Veteran disagreed with the rating denial of his claim and then he appealed his claim to the Board. 

In November 2010, the Board remanded this case for additional development. In October 2011, the Board again remanded the case this time to obtain other clinical evidence. 


FINDING OF FACT

The Veteran's heart condition, to include coronary artery disease with chronic heart failure and hypertension is not shown in service or to a compensable degree within one year of service, nor is there competent medical evidence that shows an etiological link relating his cardiovascular disorders to his military service. 


CONCLUSION OF LAW

The Veteran's heart condition, to include coronary artery disease with chronic heart failure and hypertension was not incurred in or aggravated during active military service; nor may service incurrence be presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002). 

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was not sent prior to adjudication of the claim in May 2004. Also notice was not sent prior to initial adjudication of his claim complying with all dictates of Dingess (indeed, since Dingess had not yet even been issued). However, in July 2004 and February 2008, notice letters complying with 38 C.F.R. § 3.159(b)(1) were issued, and in June 2008 a letter was issued which does comply with Dingess. And, the RO has readjudicated his claim in the October 2008, July 2011, and August 2012 SSOC's. So his claim has been reconsidered since providing all required VCAA notice. The timing defect in the provision of the notice, since not all of it preceded the initial adjudication of the claim, therefore since has been rectified ("cured"). See again Mayfield IV and Prickett, supra.  (In so finding, the Board recognizes that the June 2008 VCAA notice erroneously advised the Veteran that service connection was previously denied for hypertension and coronary artery disease with chronic heart failure in a June 1993 rating decision and therefore new and material evidence was necessary to reopen the claim when in fact the only issued considered at that time was entitlement to pension benefits.  The Veteran was not prejudiced by this error as the evidence he was advised was necessary to reopen his claim was the same evidence necessary to substantiate the service connection claim-that is, evidence showing the condition occurred in or was caused by service.  Also, he was provided notice of all the elements necessary to substantiate a claim for service connection.)   

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim. Specifically, the information and evidence that has been associated with the claims file includes available service, post-service VA, and private treatment records. In successive remands in November 2010 and October 2011 the Board requested that the Appeals Management Center (AMC) obtain service, VA, and private treatment records that the Veteran had identified and were not located in the claims folder. A letter from the AMC documenting any unavailable records was also requested. The record reveals responses from the Miami VA Medical Center, as well as the National Personnel Records Center (NPRC) indicating that there were no additional VA or STRs. The Veteran was informed of the unavailability of his VA treatment records in March 2012, and at that time he reported that he believed that he had sent in records from 1978 to 1997. In another March 2012 communication, the Veteran indicated that he would submit VA treatment records in his possession dating back to the 1970's. To date those records have not been received. In a March 2012 letter, the AMC acknowledged unavailability of the requested VA medical records. 

The Board is therefore satisfied there was substantial compliance with the remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999). It is not certain that the claimed records, specifically claimed STRs are existent, but it is noted that in a case, in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to provide reasons or bases for any adverse decision rendered without these records and to carefully consider applying the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records). 

But missing records concerning the Veteran's service, while indeed unfortunate, do not, alone, obviate the need for him to still have medical nexus evidence supporting his claim by suggesting a correlation between his currently alleged conditions and his military service. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

Also, upon remand directive by the Board in the November 2011remand, the AMC arranged for a VA compensation examination for a medical nexus opinion concerning whether the Veteran's cardiovascular disorder and hypertension are attributable to his military service. McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 20.901(a). That examination took place in May 2011, and it is adequate because the examiner considered the contentions of the Veteran, and supported his medical conclusion with data and a rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Board is satisfied the RO/AMC had the Veteran examined and made reasonable efforts to obtain any identified medical records. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. In an August 2012 response to inquiry, the Veteran acknowledged that he had no additional evidence to submit. While in August 2012, the Veteran also requested that VA obtain VA records showing that he had a stent placement, there is no significance of these records indicated by the Veteran other than the fact of showing continuing disability.  The issue of whether the Veteran has a current disability is not in dispute; therefore, the Board did not find it necessary to remand the entire claim to obtain these records.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  The Board is therefore satisfied that VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A. 

II. Analysis

The Veteran asserts that he has a heart condition, to include coronary artery disease with chronic heart failure and hypertension that had their onset during his period of military service. It has also been suggested on the Veteran's behalf that STRs show elevated blood pressure readings. 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 3.304. 

In addition, certain chronic diseases, such as arteriosclerosis and hypertension, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The minimum compensable disability rating of 10 percent for hypertension requires diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; or if a claimant has a history of diastolic pressure of predominantly 100 or more and requires continuous medication for control. 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2011). 

Hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. To support a diagnosis of hypertension, the blood pressure readings must be taken two or more times on at least three different days. See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104 , DC 7101(Note 1) (2011). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran had military service for approximately one year from April 1971 to April 1972. His March 1971 pre-enlistment medical examination report lists his blood pressure as 126/70. The Veteran's entire STRs, including his separation physical examination report are entirely absent for any complaints, findings, or treatment referable to a cardiovascular disorder or hypertension. The service separation physical examination report showed that his blood pressure was 130/64. 

In August 1977 a VA medical certificate shows that the Veteran received treatment for chest pain in the pre-cardial area. He had a history of being struck in the chest with a steering wheel during a car accident one month previously, where he was informed that he had a congenital heart murmur. The Veteran's blood pressure readings were 100-120/70-80. It was reported that the Veteran had no hypertension. There was a systolic murmur on examination. The diagnoses were muscle-skeletal pain, and heart murmur, congenital versus rheumatic traumatic. 

VA clinical records in May 1991 show that the Veteran received treatment for chest pain. Electrocardiogram reports were abnormal. A blood pressure reading was 154/80. The initial diagnosis was atypical chest pain. By August 1991 the diagnosis was angina and coronary artery disease was to be ruled out. A blood pressure reading was 140/70. It was noted that the Veteran had a strong family history of coronary artery disease. 

By January 1992 VA laboratory findings revealed coronary artery disease, minimal lesion, LAD 30-40 percent obstruction. A cardiac catheterization was performed. Hypertension was reported as a secondary diagnosis. VA and private clinical records through 2003 show the Veteran received ongoing treatment for hypertension, coronary artery disease, and congestive heart failure. 

VA records through 2011 show the Veteran required cardiac procedures, including several catheterizations, as well as cardiac stent procedures and a pacemaker implant. 

In May 2011 a VA medical examination of the heart was performed. The examiner reported review of the claims folder. It was mentioned that the Veteran was a poor historian. The diagnoses included ischemic cardiomyopathy, coronary artery disease, congestive heart failure, and hypertension. The examiner reported that the Veteran's current cardiovascular disorders, and hypertension were less likely as not related to caused by or the result of a service disease, injury, or event. The examiner provided the rationale that there were no service treatment record evidence of hypertension or cardiovascular conditions; and blood pressure readings at enlistment and discharge did not meet the criteria for hypertension. All diagnosed cardiovascular conditions were for dates after his active duty. 

The Board has reviewed the evidentiary record and concludes that service connection for a heart condition, to include coronary artery disease with chronic heart failure and hypertension is not available here.

The treatment records from the Veteran's period of active duty service do not show that he had either hypertension or a cardiovascular disorder at that time. Those records are absent for any pertinent findings, diagnoses, treatment or medication prescribed for hypertension of cardiovascular disease, and do not reflect that any disease, injury, or event occurred to which his current cardiovascular or hypertension disorder could be related. Specifically concerning hypertension, the service records do not show evidence of any elevated readings, as asserted in the past on the Veteran's behalf. A VA physician has confirmed that the service blood pressure reading of 130/64 shown on service separation physical examination indeed does not meet the criteria for a hypertension diagnosis. So there is no prodromal evidence of hypertension or any cardiovascular disease for that matter in service. See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, DC 7101(Note 1) (2010). 

In addition, there is no objective evidence that hypertension or cardiovascular disease manifested to a compensable degree within one year of the Veteran's separation from this period of active duty service.  The first evidence of a heart related disorder was in 1977, when a congenital heart murmur was reported (chest pain was noted as well but in connection with a chest injury from an automobile accident), and then coronary artery disease and hypertension were not shown until 1991 and later. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability). 

The Board is aware that the Veteran has asserted that he received treatment for hypertension and heart problems (manifested by chest pain and shortness of breath) during service.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran may be competent to report that he had cardiovascular symptoms during service or even elevated readings, he is not competent to diagnose or provide a nexus opinion on the etiology of his hypertension or cardiovascular disease because such involves a complex medical matter.  Indeed, the competent and credible medical opinion evidence of record indicates that he in fact did not have hypertension or heart disease in service.  The May 2011 VA physician, after review of the claims folder offered a medical opinion indicating that it was less likely than not that the Veteran's cardiovascular disorders and hypertension were related to service. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."). It is noted that there is no competent medical evidence in the record in support of the Veteran's assertion that his cardiovascular conditions, including hypertension is related to or began during his military service or was shown within one year after service. There is also no credible lay evidence of a notation of symptoms in service or continuity of symptomatology after service.  In the discharge March 1972 Report of Medical History, which was prepared by the Veteran, in response to the question of whether he ever had or had now "shortness of breath," "pain or pressure in chest," "palpitation or pounding heart," "heart trouble," and "high or low blood pressure," the Veteran replied in the negative.  After service, the August/September 1977 VA medical certificate shows the Veteran did not associate any chest pain to service and he reported that he did not previously experience any similar pain.  Indeed, the Veteran's initial claim in September 1977 was one for pension benefits for "heart condition 8/11/77," so he did not associate such condition with service.  In a May 1991 VA treatment record, the Veteran reported his current bout of chest pain was of recent onset.  In a June 1991 VA treatment record the Veteran reported an onset of chest pain in the past two and a half months.  The September 1991 VA discharge summary showed the Veteran reported that he had had left-sided chest pressure and pain for the past five months.  Thereafter, VA treatment records show a continuous escalation of heart related complaints and findings.  Again, in December 1992, the Veteran filed information in connection with obtaining pension benefits and identified relevant treatment records which included treatment for his heart disease.  It is not until December 2003 that the Veteran for the first time seeks compensation benefits, claiming his heart condition had its onset in service.  The Veteran's current contention is inconsistent with his prior statements relating to the onset of his claimed conditions.  For these reasons, the Board finds that the lay evidence of a notation of symptoms/diagnosis in service and continuity of symptomatology since service is not credible.  

For the foregoing reasons, the Board finds that the claim of service connection for a heart condition, to include coronary artery disease with chronic heart failure and hypertension must be denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of service connection, the benefit of the doubt is resolved in the Veteran's favor.  However, when, as here, the preponderance of the evidence is against the claim, it must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart condition, to include coronary artery disease with chronic heart failure and hypertension is denied. 



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


